                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 1 of 6


                                                                                 1 Wyeth E. Burrows (State Bar No. 203851)
                                                                                     Wburrows@wshblaw.com
                                                                                 2 Zhasmina Y. Kolarova (State Bar No. 328751)
                                                                                     zkolarova@wshblaw.com
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                     501 West Broadway, Suite 1200
                                                                                 4 San Diego, California 92101
                                                                                     Wburrows@wshblaw.com
                                                                                 5 Phone: 619-849-4900 ♦ Fax: 619-849-4950

                                                                                 6 Attorneys for Defendant, WESTERN DENTAL SERVICES, INC.

                                                                                 7

                                                                                 8                               UNITED STATES DISTRICT COURT
                                                                                 9         EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                                                                                10

                                                                                11 KIMBERLEE PRINGLE,                                 Case No. 2:19-cv-02190-MCE-DB
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12                      Plaintiff,                    STIPULATION TO MODIFY RULE
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                                                                      16(b) SCHEDULING ORDER
                                                                                13            v.                                      (First Request)
                                                 Attorneys at Law




                                                                                14 WESTERN DENTAL SERVICES,                           Hon. District Judge Morrison C.
                                                                                     INC.,                                            England, Jr.
                                                                                15                                                    Hon. Magistrate Judge Deborah Barnes
                                                                                                        Defendant.
                                                                                16                                                    Trial Date:        None Set
                                                                                17
                                                                                              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,
                                                                                18
                                                                                19 KIMBERLEE PRINGLE, by and through her attorney of record, Nicholas Brontrager,

                                                                                20
                                                                                     Esq. of the law firm of Martin & Bontrager, APC, Defendant, WESTERN DENTAL
                                                                                21
                                                                                     SERVICES, INC., by and through its attorneys of record, Wyeth E. Burrows, Esq. and
                                                                                22

                                                                                23 Zhasmina Y. Kolarova, Esq., of the law firm of WOOD, SMITH, HENNING &

                                                                                24
                                                                                     BERMAN LLP, and the parties hereby respectfully request that the Court's Rule 16(b)
                                                                                25
                                                                                     Scheduling Order be modified so as to extend the discovery deadlines by 90 days.
                                                                                26

                                                                                27 / / /

                                                                                28 / / /
                                                                                     15042922.1:10218-0032                                               2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 2 of 6


                                                                                 1 I.         BACKGROUND
                                                                                 2            This action arises from Plaintiff Kimberly Pringle’s ("Plaintiff") allegations that
                                                                                 3 Defendant Western Dental Services, Inc, ("Defendant") placed numerous calls a day on

                                                                                 4 a virtual basis over the course of a couple years, while Defendant was seeking to collect

                                                                                 5 an outstanding debt. Plaintiff further alleges that she revoked her consent and

                                                                                 6 Defendant continued to use an “automatic telephone dialing system” as defined by 47

                                                                                 7 U.S.C. § 227(a)(1) to place its calls to Plaintiff. Plaintiff and Defendant are collectively

                                                                                 8 referred to as "the Parties" herein.

                                                                                 9 II.        DISCOVERY COMPLETED TO DATE
                                                                                10            The following disclosures have been served by the Parties:
                                                                                11            1. Plaintiff Kimberly Pringle's Initial Disclosure of Witnesses and Documents
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 Pursuant to FRCP 26
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13            2. Defendant Western Dental Services, Inc.'s Initial List of Witnesses and
                                                 Attorneys at Law




                                                                                14 Production of Documents Pursuant to FRCP 26

                                                                                15            Since discovery began, Plaintiff has requested phone call records and recordings
                                                                                16 from Defendant. Plaintiff propounded Requests for Production of Documents and

                                                                                17 Interrogatories to Defendant on January 15, 2020. Subsequently, the Parties agreed to

                                                                                18 conduct informal discovery in an attempt to settle the case early.
                                                                                19 III.       DISCOVERY REMAINING TO BE COMPLETED
                                                                                20            The Parties agree that the following discovery must be completed:
                                                                                21            •         Propounding and responding to additional written discovery;
                                                                                22            •         Depositions of the party representative(s);
                                                                                23            •         Deposition of Plaintiff Kimberly Pringle;
                                                                                24            •         Depositions of percipient witnesses;
                                                                                25            •         Initial and rebuttal expert disclosures;
                                                                                26            •         Depositions of the parties' experts; and
                                                                                27            •         Ongoing exchange of additional documents.
                                                                                28 / / /
                                                                                     15042922.1:10218-0032                           -2-                  2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 3 of 6


                                                                                 1 IV.        REASON FOR DISCOVERY REQUEST
                                                                                 2            Pursuant to FRCP 16(b), the parties submit that good cause exists for the
                                                                                 3 extension requested herein for the following reasons:

                                                                                 4            On March 4, 2020, Governor Newsom entered an executive order declaring a
                                                                                 5 state of emergency in response to COVID-19. On March 19, 2020, Governor Newsom

                                                                                 6 entered an executive ordering all individuals living in the State of California to shelter

                                                                                 7 in place. As a result, Defendant closed its offices and had to furloughed most of its

                                                                                 8 employees. During the closure, only minimal staff was working to provide support. As

                                                                                 9 a result, Defendant was unable to obtain any information or documentation responsive

                                                                                10 to Plaintiff’s outstanding discovery requests. This delayed exchange of information

                                                                                11 between the parties has resulted in approximately 90 days delay in the discovery
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12 process.
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13            In early May, Governor Newsom reopened essential and non-essential
                                                 Attorneys at Law




                                                                                14 businesses. As a result, Western Dental Services, Inc. has recently reopened its

                                                                                15 locations, but is currently still operating with a significantly reduced staff. As such, it

                                                                                16 will still experience difficulty in complying with discovery requests due to the depleted

                                                                                17 employee roster and the many steps that are required to ensure that that the business is

                                                                                18 following all applicable COVID-19 protocol for the safety of the patients and its
                                                                                19 employees.

                                                                                20            Additionally, the parties will not be prejudiced by the 90-day continuance of the
                                                                                21 discovery deadlines. The parties also have made no prior requests to modify the

                                                                                22 Scheduling Order. Thus, good cause exists to continue the deadlines for completing

                                                                                23 discovery.

                                                                                24 V.         PROPOSED SCHEDULE FOR COMPLETING DISCOVERY
                                                                                25            The parties have agreed to extend the discovery deadlines by 90 days from the
                                                                                26 Court's October 30, 2019 Scheduling Order, with the new schedule as follows:

                                                                                27            •         Fact Discovery Cut-off: November 26, 2020
                                                                                28            •         Expert Discovery Cut-off: January 28, 2021
                                                                                     15042922.1:10218-0032                          -3-                  2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 4 of 6


                                                                                 1            IT IS SO STIPULATED, through Counsel of Record.
                                                                                 2

                                                                                 3    Dated: July 17, 2020                           Dated: July 17, 2020
                                                                                 4

                                                                                 5 MARTIN & BONTRAGER, APC                           WOOD SMITH HENNING & BERMAN
                                                                                 6
                                                                                                                                     LLP

                                                                                 7   /s/ Nicholas J. Brontrager                      /s/ Wyeth E. Burrows
                                                                                 8 ______________________________
                                                                                                               ________________________________
                                                                                   NICHOLAS J. BRONTRAGER, ESQ. WYETH E. BURROWS, ESQ.
                                                                                 9
                                                                                   Attorney for Plaintiff       ZHASMINA Y. KOLAROVA, ESQ.
                                                                                10 KIMBERLEE PRINGLE            Attorneys for Defendant, WESTERN
                                                                                                                DENTAL SERVICES, INC
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13
                                                 Attorneys at Law




                                                                                                                          Signature Attestation
                                                                                14

                                                                                15
                                                                                              Pursuant to Civil Local Rule 5-4.3.4(i), I hereby attest that all other

                                                                                16
                                                                                     signatories listed, whose signatures are indicated by a conformed signature (“/s/”),

                                                                                17
                                                                                     and on whose behalf the filing is submitted, concur in the filing’s content and have

                                                                                18
                                                                                     authorized the filing.

                                                                                19
                                                                                     DATED: July 17, 2020                      WOOD, SMITH, HENNING & BERMAN LLP
                                                                                20

                                                                                21
                                                                                                                               By:         /s/ Wyeth E. Burrows
                                                                                22
                                                                                                                                          WYETH E. BURROWS
                                                                                23                                                        ZHASMINA KOLAROVA
                                                                                                                               Attorneys for Defendant, WESTERN DENTAL
                                                                                24                                             SERVICES, INC.
                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     15042922.1:10218-0032                           -4-                    2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 5 of 6


                                                                                 1                                         PROOF OF SERVICE
                                                                                 2        I am employed in the County of San Diego, State of California. I am over the age of
                                                                                   eighteen years and not a party to the within action. My business address is 501 West Broadway,
                                                                                 3 Suite 1200, San Diego, CA 92101.

                                                                                 4          On July 20, 2020, I served the following document(s) described as: STIPULATION TO
                                                                                   MODIFY RULE 16(b) SCHEDULING ORDER (First Request) on the interested parties in
                                                                                 5 this action as follows:

                                                                                 6                                   SEE ATTACHED SERVICE LIST
                                                                                 7         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                                                                                   document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                                                                                 8 who are registered CM/ECF users will be served by the CM/ECF system. Participants in the case
                                                                                   who are not registered CM/ECF users will be served by mail or by other means permitted by the
                                                                                 9 court rules.

                                                                                10        I declare under penalty of perjury under the laws of the United States of America that the
                                                                                   foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                                11 Court at whose direction the service was made.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12            Executed on July 20, 2020, at San Diego, California.
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13
                                                 Attorneys at Law




                                                                                14
                                                                                                                                       Kate M. Baker
                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     15042922.1:10218-0032                           -1-                     2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
                                                                                      Case 2:19-cv-02190-MCE-DB Document 14 Filed 07/20/20 Page 6 of 6


                                                                                 1                                            SERVICE LIST
                                                                                                              Kimberlee Pringle v. Western Dental Services, Inc.
                                                                                 2                                U.S.D.C. - Eastern District of California
                                                                                                                          2:19-cv-02190-MCE-DB
                                                                                 3
                                                                                   G. Thomas Martin, III, Esq.
                                                                                 4 Nicholas J. Bontrager, Esq.
                                                                                   Martin & Bontrager, APC
                                                                                 5 6464 West Sunset Boulevard
                                                                                   Suite 960
                                                                                 6 Los Angeles, CA 90028
                                                                                   Tel: (323) 940-1700 / Fax: (323) 328-8095
                                                                                 7 Email: tom@mblawapc.com
                                                                                   Email: nick@mblawapc.com
                                                                                 8 Attorneys for Plaintiff, KIMBERLEE
                                                                                   PRINGLE
                                                                                 9

                                                                                10

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 619-849-4900 ♦ FAX 619-849-4950




                                                                                12
                                        501 WEST BROADWAY, SUITE 1200
                                          SAN DIEGO, CALIFORNIA 92101




                                                                                13
                                                 Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18
                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     15042922.1:10218-0032                           -2-                     2:19-cv-02190-MCE-DB
                                                                                                             STIPULATION TO MODIFY RULE 16(b) SCHEDULING ORDER
                                                                                                                                (First Request)
